FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                         DECEMBER 23, 2021
                                                                     STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 234



Laura Kay Heggem,                                       Plaintiff and Appellee
      v.
Terje Gunnar Heggem,                                 Defendant and Appellant



                                No. 20210212

Appeal from the District Court of Richland County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Amy M. Clark, Wahpeton, ND, for plaintiff and appellee.

Erica L. Chisholm, Wahpeton, ND, for defendant and appellant.
                             Heggem v. Heggem
                               No. 20210212

Per curiam.

[¶1] Terje Heggem appeals from a district court order denying his motions to
modify residential responsibility, for interim relief and to enforce the judgment.
We summarily affirm.

[¶2] Terje Heggem and Laura Heggem divorced in 2015, and Laura Heggem
was awarded primary residential responsibility of the parties’ child. In
February 2021, Terje Heggem moved to modify residential responsibility, for
interim relief and to enforce the divorce judgment. He claimed that since the
original judgment, a material change in circumstances occurred when Laura
Heggem and the child moved from Breckenridge, MN, to Frazee, MN, to live
with Laura Heggem’s fiancé. Terje Heggem argued the move was not in the
child’s best interests.

[¶3] The district court denied Terje Heggem’s motions without a hearing,
concluding he had not established a prima facie case. The court determined a
material change in circumstances did not occur because the stipulated divorce
judgment allowed Laura Heggem to relocate within Minnesota with the child.
The court also determined Terje Heggem failed to demonstrate how Laura
Heggem’s new relationship adversely affected the child.

[¶4] To establish a prima facie case justifying a modification of primary
residential responsibility, a movant must show there has been a material
change in circumstances and “the change in circumstances has adversely
affected the children.” Klundt v. Benjamin, 2021 ND 149, ¶ 8, 963 N.W.2d 278;
Johnshoy v. Johnshoy, 2021 ND 108, ¶ 9, 961 N.W.2d 282. In Klundt, at ¶ 12,
the movant did not establish a prima facie case because she failed to show how
a modification was necessary to serve the best interests of the child. See also
Johnshoy, at ¶¶ 13-14. Terje Heggem has not shown how a change in
residential responsibility is necessary to serve the best interests of the child
and has failed to establish a prima facie case for modification of primary
residential responsibility. We summarily affirm under N.D.R.App.P. 35.1(a)(7).


                                        1
[¶5] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                            2